Murphy, J. (dissenting).
Appellant, now 14 years of age, was adjudged a person in peed of supervision On application of her mother who complained of her complete inability to control Lavette; After a dispositional hearing, Lavette was placed on probation for one year upon condition that she obey her mother and attend school and a Salvation Army counselling program. On October 4, 1973, within three months thereafter, Lavette’s mother filed a petition, alleging that Lavette had violated the conditions of probation by, inter alia, leaving home for a. period of three days. Lavette admitted such allegation and, on October 29, 1973, the Family Court revoked probation and appellant was continued on remand at Callagy Hall, a shelter operated by the Commissioner of Social Services, pending exploration of placement. On December 6, 1973, after a dispositional hearing, Lavette was again placed on probation on condition that she accept placement at a Division For Youth, Title II, voluntary group home at South Lansing. After one day, Lavette refused to stay at said facility. Some six days later, her probation officer filed the petition alleging violation of proba*667tion which led to the order on appeal. Although it appears from the original record before us that a hearing on the issue of probation violation was commenced, such hearing was never concluded. Instead, a dispositional hearing was held on the basis of the October 29 violation of probation and not because of Lavette’s refusal to attend the South Lansing group home. In such connection, Lavette’s uncontradicted testimony at the dispositional hearing was to the effect that when she was sent to South Lansing she was given the privilege of advancing her next court date if she found such placement unsatisfactory; and that she was prevented from apprising her Law Guardian of such fact. In view of the foregoing, Lavette was deprived of her constitutional and statutory right to a hearing as to whether or not she had, in fact, violated the newly imposed conditions of the second, and wholly unrelated, order of probation. (Family Ct. Act, § 779; People ex rel. Silbert v. Cohen, 29 N Y 2d 12.) Accordingly, the order appealed should be reversed and the matter remitted to the Family Court for a probation violation hearing; and for a determination, in the event a violation is found, of suitable placement for appellant. (Matter of Ellery C., 32 N Y 2d 588; see, also, Matter of Maurice C. 44 A D 2d 114.)